               Case 6:19-bk-13381-SC                   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29                                      Desc
                                                       Main Document     Page 1 of 35
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Banner Mattress, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA Banner Bedding, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1501 E. Cooley Dr., Unit B
                                  Colton, CA 92324-3972
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Bernardino                                                  Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       BannerMattressOnline.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 6:19-bk-13381-SC                      Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29                                    Desc
Debtor
                                                            Main Document     Page 2Case
                                                                                     of 35
                                                                                         number (if known)
          Banner Mattress, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3378

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                           Case number
                                                 District                                 When                           Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 6:19-bk-13381-SC                    Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29                                      Desc
Debtor
                                                         Main Document     Page 3Case
                                                                                  of 35
                                                                                      number (if known)
         Banner Mattress, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document     Page 4 of 35
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document     Page 5 of 35
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document     Page 6 of 35
                    Case 6:19-bk-13381-SC                            Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29                                             Desc
                                                                     Main Document     Page 7 of 35

 Fill in this information to identify the case:
 Debtor name Banner Mattress, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Tempur Pedic Inc                Linda Burnette                 Vendor                                                                                                  $273,069.55
 Po Box 632852
 Cincinnati, OH                  Linda.Burnette@te
 45263                           mpursealy.com
 KFRG                            Lynn Coleman                   Advertising                                                                                             $230,900.89
 900 E. Washington,              Senior Account                 services
 Suite 315                       Execut
 Colton, CA 92324

                                 909-433-3027
 Innova Sleep                    Dan Mocias                     Vendor                                                                                                    $91,207.33
 Systems
 2306 River Ridge                dmore1414@gmail.
 Rd.                             com
 Arlington, TX 76017             817-303-1994
 Leggett & Platt, Inc.                                                                                                                                                    $89,796.29
 C/O Us Bank
 P.O. Box
 952092-Main Post
 Office
 Saint Louis, MO
 63195-2092
 Future Foam, Inc.               Pedro Cevallos                 Vendor                                                                                                    $76,320.86
 P.O. Box 1017
 Omaha, NE
 68101-1017                      626-705-6959
 Time Warner Cable               Jennifer Butler                                                                                                                          $62,797.37
 P.O. Box 101366                 Finance Bus.
 Pasadena, CA                    Operat
 91189-0005
                                 Jennifer.Butler1@c
                                 harter.com
                                 704-941-3209




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 6:19-bk-13381-SC                            Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29                                             Desc
                                                                     Main Document     Page 8 of 35

 Debtor    Banner Mattress, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Purecare/Fabrictech Sean Husmoe                                                                                                                                          $55,674.83
 P.O. Box 100895     Chief Financial
 Atlanta, GA         Officer
 30384-4174
                     shusmoe@fabricte
                     ch.com
                     602-293-3901
 Prime Development, Mary Peng                                   Commercial lease:                                                                                         $50,600.70
 LLC                                                            4110 Edison Ave.,
 c/o: Charles Dunn   mpeng@charlesdu                            Ste 112
 Real Estate Serv    nn.com                                     Chino, CA 91710
 800 West Sixth      213-270-6224
 Street, 6th Floor
 Los Angeles, CA
 90017
 The                 Martha Ojeda                               Commercial lease:                                                                                         $42,739.72
 Colonies-Pacific,                                              1895 N. Campus
 LLC                 mojeda@pdgcenter                           Ste. A
 c/o: Pacific Devel  s.com                                      Upland, CA 91784
 Group II            949-760-8591
 Attn: Dennis
 Berryman
 One Corporate
 Plaza, 2nd Floor
 Newport Beach, CA
 92660
 Stearns & Foster    Burnette, Linda                                                                                                                                      $39,447.65
 P.O. Box 951721
 Dallas, TX          Linda.Burnette@te
 75395-1721          mpursealy.com
 Kmir                Leo Vasquez                                                                                                                                          $38,447.40
 P.O. Box 843564
 Los Angeles, CA     lvasquez@entravisi
 90084               on.com
                     760-341-5837 ext
                     33223
 KOLA-FM             Glenn Watson                                                                                                                                         $35,331.50
 1940 Orange Tree
 Lane, #101          gwatson@kolafm.c
 Redlands, CA 92374 om
                     909-335-8845
 Cal Oaks Plaza, LLC Robert                                     Commercial lease:                                                                                         $34,984.61
 629 Camino De Los Grimmick/Authoriz                            40932 California
 Mares, Suite 206    ed Mgr.                                    Oaks Rd.
 San Clemente, CA                                               Murrieta, CA
 92673-2831                                                     92562
                     949-489-0450
 Abad Foam, Inc.     Jean Parrell                                                                                                                                         $32,398.80
 6560 Caballero Blvd
 Buena Park, CA      jean@abadfoam.co
 90620               m
                     714-523-3626


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 6:19-bk-13381-SC                            Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29                                             Desc
                                                                     Main Document     Page 9 of 35

 Debtor    Banner Mattress, Inc.                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Providence Day                  Lorraine Doss     Commercial lease:                                                                                                      $29,698.14
 Street, LLC                                       2862 Canyon
 2443 East Coast                 Lorraine Doss     Springs Pkwy
 Highway                         ldoss@relyonprovi Riverside, CA
 Corona Del Mar, CA              dence.com         92507
 92625                           949-463-2743
 Kesq Tv                          Valerie                                                                                                                                 $29,189.00
 Po Box 873808                   Smart/Credit &
 Kansas City, MO                 Collection
 64187-3808

                                 valerie.smart@kes
                                 q.com
                                 760 340-7059
 Knickerbocker Bed               Michael                                                                                                                                  $23,425.00
 Company                         Reinheimer
 770 Commercial Ave
 Carlstadt, NJ 07072 <mreinheimer@kni
                     ckerbockerbedfram
                     e.com>
                     800-526-6294
 Barrette Wood       Michaud, Mélissa                                                                                                                                     $22,599.64
 P.O. Box 74732      CPA
 Chicago, IL
 60694-4732          Melissa.Michaud@
                     ca.ebarrette.com
                     450-357-7000 ext
                     7113
 Saba Adhesives      Cathryn Apley                                                                                                                                        $20,151.44
 5420 Lapeer Road
 Smiths Creek, MI
 48074               cathryn.apley@sab
                     a-adhesives.com
                     602-293-3901
 KPSP TV/Gulf Cal    Valerie Smart                                                                                                                                        $19,409.75
 Broadcast
 31276 Dunham Way valerie.smart@kes
 Thousand Palms,     q.com
 CA 92276




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 10 of 35
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 11 of 35
      Case 6:19-bk-13381-SC                        Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29                                                   Desc
                                                   Main Document    Page 12 of 35


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Daniel J. Weintraub 132111
11766 Wilshire Boulevard
Suite 1170
Los Angeles, CA 90025
(310) 207-1494 Fax: (310) 442-0660
California State Bar Number: 132111 CA




     Attorney for%DQQHU0DWWUHVV,QF
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Banner Mattress, Inc.                                                ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Eugene Scorziell, Chief Executive Officer                               , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 13 of 35
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 14 of 35
    Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                            Main Document    Page 15 of 35

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Banner Mattress, Inc.
                       1501 E. Cooley Dr., Unit B
                       Colton, CA 92324-3972


                       Daniel J. Weintraub
                       Weintraub & Selth, APC
                       11766 Wilshire Boulevard
                       Suite 1170
                       Los Angeles, CA 90025


                       3503 RP Temecula Commons, L.L.C
                       c/o RPAI Pacific Property Services
                       2021 Spring Road, Suite 200
                       Attn: SVP/Dir. Ntnl Rtl Leasing
                       Oak Brook, IL 60523


                       3503 RP Temecula Commons, L.L.C
                       c/o Retail Properties of America
                       2021 Spring Road, Suite 200
                       Attn: President - Western Division
                       Oak Brook, IL 60523


                       3503 RP Temecula Commons, L.L.C
                       c/o RPAI Holdco Management LLC
                       2021 Spring Road, Suite 200
                       Attn: Director of Collections
                       Oak Brook, IL 60523


                       AAA Alarm Systems
                       278 Tennessee Street Suite 8
                       Redlands, CA 92373


                       Aaa Alarm Systems
                       P.O. Box 856158
                       Louisville, KY 40285


                       Abad Foam, Inc.
                       6560 Caballero Blvd
                       Buena Park, CA 90620
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 16 of 35


                   Active Sales Co., Inc.
                   P.O. Box 3908
                   Santa Fe Springs, CA 90670


                   Alfa Khory Trading Inc
                   13047 Lakeland Rd
                   Whittier, CA 90607


                   Alliance Media Group, Llc
                   217 Wall Street
                   Huntington, NY 11743


                   America West Properties
                   P.O. Box 1299
                   El Toro, CA 92609-1299


                   At&T
                   Payment Center
                   Sacramento, CA 95887-0001


                   At&T
                   P.O. Box 105068
                   Atlanta, GA 30348-5068


                   Barrette Wood
                   P.O. Box 74732
                   Chicago, IL 60694-4732


                   Brk Group
                   8357 Lock Lomond Dr.
                   Pico Rivera, CA 90660
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 17 of 35


                   Bryan Pollock
                   9351 Loquat Drive
                   Riverside, CA 92508


                   Burrtec Waste & Recycling Svcs
                   P.O. Box 5938
                   Buena Park, CA 90622-5938


                   Cal Oaks Plaza, LLC
                   629 Camino De Los Mares, Suite 206
                   San Clemente, CA 92673-2831


                   Canyon Plaza North, LLC
                   201 N. Palm Canyon Drive, Suite 250
                   Palm Springs, CA 92262


                   Carpenter Company
                   P.O. Box 7788
                   Riverside, CA 92513


                   Cintas Fas Lockbox 636525
                   2150 So. Proforma Ave.
                   Ontario, CA 91761


                   Citi Cards
                   P.O. Box 6405
                   The Lakes, NV 88901-6405


                   City Of Hemet
                   445 East Florida Ave
                   Hemet, CA 92543-4209
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 18 of 35


                   City Of Murrieta
                   1 Town Square
                   Murrieta, CA 92562


                   Colliers International
                   27548 Ynez Road, Ste. I-9
                   Temecula, CA 92591


                   Color Ad
                   19627 South Santa Fe Ave
                   Compton, CA 90221


                   Commercial Cleaning Mgt, Inc.
                   P.O. Box 3652
                   Crestline, CA 92325-3652


                   Corporate Services Consultants
                   P.O. Box 1048
                   Dandridge, TN 37725


                   CR&R Incorporated
                   P.O. Box 7183
                   Pasadena, CA 91109


                   Cranston Trucking Company
                   P.O. Box 842963
                   Boston, MA 00284-2963


                   Dallas Label & Packaging
                   P.O. Box 119017
                   Carrollton, TX 75011
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 19 of 35


                   Daniel Jobe
                   11755 Malaga Dr Unit 1060
                   Rancho Cucamonga, CA 91730


                   Don Wilson Builders
                   2020 Main Street, Suite 1160
                   Irvine, CA 92614


                   Earthlink Business
                   P.O. Box 2252
                   Birmingham, AL 35246


                   Easy Rest
                   11700 W.Charleston Blvd#170-264
                   Las Vegas, NV 89135


                   Ec Utopia
                   9089 Clairemont Mesa Blvd Ste. 210
                   San Diego, CA 92123


                   El Dorado Broadcasters Llc
                   12370 Hesperia Rd.
                   Suite 16
                   Victorville, CA 92395


                   Elite Financial Consultants
                   c/o: Banner Mattress, Inc.
                   1501 E. Cooley Dr., Unite B
                   Colton, CA 92324-3972


                   Elizabeth Parsons
                   15735 Pennington Place
                   Riverside, CA 92504
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 20 of 35


                   Enriquez Materials & Quilting
                   6501 Flotilla St.
                   Los Angeles, CA 90040


                   Enviro-Master Services
                   P.O. Box 12350
                   Charlotte, NC 28220


                   Eugene Scorziell
                   c/o: Banner Mattress, Inc.
                   1501 E. Cooley Dr., Unit B
                   Colton, CA 92324-3972


                   Expedition Signs Inc
                   213 E. Alessandro Blvd.
                   Riverside, CA 92508-6039


                   Frontier Communications
                   P.O. Box 740407
                   Cincinnati, OH 45274


                   Future Foam, Inc.
                   P.O. Box 1017
                   Omaha, NE 68101-1017


                   Gabriel & Alice Liao
                   1057 E. Imperial Hwy #128
                   Placentia, CA 92870


                   Gabriel & Alice Liao
                   1057 E. Imperial Hwy# 128
                   Placentia, CA 92870
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 21 of 35


                   Gabriel Liao and Alice Liao
                   c/o: Glenborough
                   650 E. Hospitality Lane, Suite 150
                   San Bernardino, CA 92408


                   Griselda Banuelos
                   3017 Arlington Ave.
                   Riverside, CA 92506


                   Grit PS Asset Management
                   201 N. Palm Canyon Drive, Suite 250
                   Palm Springs, CA 92262


                   Guardsman
                   P.O. Box 749796
                   Los Angeles, CA 90074-9796


                   Hanes Industries
                   L&P Financial Services Co.
                   P.O. Box 60984
                   Charlotte, NC 28260


                   Hawaiian Airlines Visa
                   P.O. Box 15019
                   Wilmington, DE 19886-5019


                   Hemet West, LP
                   2152 Dupont Drive, Suite 110
                   Irvine, CA 92612


                   Hemet West, LP
                   c/o Strata Properties
                   4631 Teller Ave., Suite 150
                   Irvine, CA 92612
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 22 of 35


                   Impact Consulting Services
                   5256 Peachtree Road
                   Suite 102
                   Atlanta, GA 30341


                   Imperial Irrigation District
                   P.O. Box 937
                   Imperial, CA 92251-0937


                   Inman Mills Inc
                   99 Park Avenue
                   New York, NY 10016


                   Innova Sleep Systems
                   2306 River Ridge Rd.
                   Arlington, TX 76017


                   Innova Sleep Systems
                   2313 Roosevelt Drive, Ste. C
                   Arlington, TX 76016


                   Integrated Bedding Group
                   19069 Van Buren Blvd. Suite 114-236
                   Riverside, CA 92508


                   Iron Horse Computing
                   10555 Robinson Ave
                   Riverside, CA 92505


                   James Segal
                   32083 Via Benabarre
                   Temecula, CA 92592
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 23 of 35


                   JDD, LLC
                   c/o: Spinello Property Management
                   68936 Adelina Road
                   Cathedral City, CA 92234


                   JDD, LLC/La Quinta Court
                   P.O. Box 1419
                   Cathedral City, CA 92235


                   Jdd, Llc/Spinello Prop.Mgmt
                   P.O. Box 1419
                   Cathedral City, CA 92235


                   Jon Stephenson
                   38875 Sugar Pine Way
                   Murrieta, CA 92563


                   Jorge Cardenas
                   4040 Piedmont Dr. Spc 21
                   Highland, CA 92346


                   Kcal 96.7
                   1940 Orange Tree Ln Ste 200
                   Redlands, CA 92374


                   KDFX Fox 11
                   Po Box 873808
                   Kansas City, MO 64187-3808


                   Kesq Tv
                   Po Box 873808
                   Kansas City, MO 64187-3808
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 24 of 35


                   KFRG
                   900 E. Washington, Suite 315
                   Colton, CA 92324


                   Khosrow & Shahnaz Lotfipour
                   P.O. Box 1366
                   Tustin, CA 92781


                   Kl Management & Investment Llc
                   P.O. Box 1366
                   Tustin, CA 92781


                   KL Management & Investment, LLC
                   11925 Lambert
                   Tustin, CA 92782


                   Kmir
                   P.O. Box 843564
                   Los Angeles, CA 90084


                   Knickerbocker Bed Company
                   770 Commercial Ave
                   Carlstadt, NJ 07072


                   KOLA-FM
                   1940 Orange Tree Lane, #101
                   Redlands, CA 92374


                   Komar Apparel Supply Co.
                   6900 Washignton Blvd.
                   Montebello, CA 90640
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 25 of 35


                   KPSP TV/Gulf Cal Broadcast
                   31276 Dunham Way
                   Thousand Palms, CA 92276


                   Ktie/ Am590
                   P.O. Box 845581
                   Los Angeles, CA 90084


                   Lava Usa Inc.
                   55 Sleepy Time Drive
                   Waterloo, SC 29384


                   Leggett & Platt Fashion
                   C/O Us Bank
                   P.O. Box 952092-Main Post Off
                   Saint Louis, MO 63195-2092


                   Leggett & Platt, Inc.
                   C/O Us Bank
                   P.O. Box 952092-Main Post Office
                   Saint Louis, MO 63195-2092


                   Lionshare Media Services Inc
                   530 Pellis Road Ste 8000A
                   Greensburg, PA 15601


                   Lisa Scorziell
                   c/o: Banner Mattress, Inc.
                   1501 E. Cooley Dr., Unit B
                   Colton, CA 92324-3972


                   Luis Contreras
                   10855 Saffron St
                   Fontana, CA 92337
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 26 of 35


                   Malouf Sleep
                   1525 West 2960 South
                   Logan, UT 84321


                   Mark's Air Conditioning
                   15777 Wood Road
                   Riverside, CA 92508


                   Mayhew Plaza Woodland Hills Ii
                   4255 Martingale Way Suite D
                   Newport Beach, CA 92660


                   Mayhew Plaza Woodland Hills II, LLC
                   4255 Martingale Way, Suite D
                   Newport Beach, CA 92660


                   Menifee Lakes Plaza LLC
                   3636 Birch Street, #200
                   Newport Beach, CA 92660


                   Menifee Lakes Plaza, LLC
                   c/o: Williams Real Estate Man. LLC
                   3146 Red Hill Ave., Suite 150
                   Costa Mesa, CA 92626


                   Neopost, Inc.
                   P.O. Box 45840
                   San Francisco, CA 94145-0840


                   Nesq/Kpsp Desert Television
                   Po Box 873808
                   Kansas City, MO 64187-3808
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 27 of 35


                   Pacific Coast Propane Llc
                   P.O. Box 427
                   Rialto, CA 92377


                   Palm Desert Town Center LLC
                   P.O. Box 741098
                   Los Angeles, CA 90074


                   Palm Desert Town Center LLC
                   c/o: Citivest Comm. Invest. LLC
                   4340 Von Karman Ave., Suite 110
                   Attn: Dwight Belden
                   Newport Beach, CA 92660


                   Palm Desert Town Center Plaza
                   P.O. Box 741098
                   Los Angeles, CA 90074


                   Prime Development, LLC
                   c/o: Charles Dunn Real Estate Serv
                   800 West Sixth Street, 6th Floor
                   Los Angeles, CA 90017


                   Prime Development, LLC
                   4110 Edison Ave., Ste. 200
                   Chino, CA 91710


                   Prime Development, LLC
                   c/o Charles Dunn Real Estate Servic
                   800 W. Sixth Street, 6th Floor
                   Los Angeles, CA 90017


                   Providence Day Street, LLC
                   2443 East Coast Highway
                   Corona Del Mar, CA 92625
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 28 of 35


                   Purecare/Fabrictech
                   P.O. Box 100895
                   Atlanta, GA 30384-4174


                   Rain Cross Window Cleaning
                   5225 Canyon Crest Dr. 71-344
                   Riverside, CA 92507


                   Reliable Tape Products
                   3300 E. 50Th Street
                   Los Angeles, CA 90058


                   Resolute Digital Llc
                   601 W 26Th St Suite 1515
                   New York, NY 10001


                   Riverside Public Utilities
                   3900 Main Street
                   Riverside, CA 92522-0144


                   RPAI Pacific Property Services
                   P.O. Box 748319
                   Los Angeles, CA 90074


                   Rpai Pacific Property Srvs Llc
                   File 57519
                   Los Angeles, CA 90074


                   Saba Adhesives
                   5420 Lapeer Road
                   Smiths Creek, MI 48074
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 29 of 35


                   SBS Payroll
                   1932 E.Deere Avenue Suite 220
                   Santa Ana, CA 92705


                   Sergio Tellez
                   20190 Dayton St.
                   Riverside, CA 92508


                   Serta Co
                   P.O. Box 945655
                   Atlanta, GA 30394-5655


                   Showcase Partners
                   6820 Indiana Ave, Suite 210
                   Riverside, CA 92506-4261


                   Showcase Partners, GP
                   c/o: Jacobs Development Company
                   6820 Indiana Avenue, Suite 210
                   Riverside, CA 92506


                   Sleep Comp West
                   10006 Santa Fe Springs Road
                   Santa Fe Springs, CA 90670


                   Southern California Edison
                   P.O. Box 600
                   Rosemead, CA 91771-0001


                   Southern California Gas Co.
                   P.O. Box C
                   Monterey Park, CA 91756
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 30 of 35


                   Specialty Mattress
                   13903 Maryton Ave.
                   Santa Fe Springs, CA 90670


                   Spinello Property Management
                   201 N. Palm Canyon Drive Suite 250
                   Palm Springs, CA 92262


                   Sprint
                   P.O. Box 4181
                   Carol Stream, IL 60197-4181


                   St Transportation Llc
                   4840 Cristy Ave
                   San Bernardino, CA 92407


                   Staples Advantage
                   Chicago, IL 60696-3689



                   Stearns & Foster
                   P.O. Box 951721
                   Dallas, TX 75395-1721


                   Storis
                   400 Valley Road
                   Suite 302
                   Mount Arlington, NJ 07856


                   Strata Properties, LLC
                   4255 Martingale Way, Suite D
                   Newport Beach, CA 92660
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 31 of 35


                   Stuart Acker
                   2 Spring Bay Lane
                   Huntington, NY 11743


                   Susan J. Gilbert
                   11294 W. Napia Street
                   Boise, ID 83709


                   Telecheck Services, Inc.
                   P.O. Box 60028
                   City of Industry, CA 91716-0028


                   Tempur Pedic Inc
                   Po Box 632852
                   Cincinnati, OH 45263


                   Terminix
                   P.O. Box 742592
                   Cincinnati, OH 45274-2592


                   The Colonies Pacific
                   P.O. Box 3060
                   Newport Beach, CA 92658


                   The Colonies-Pacific, LLC
                   c/o: Pacific Devel Group II
                   Attn: Dennis Berryman
                   One Corporate Plaza, 2nd Floor
                   Newport Beach, CA 92660


                   The Colonies-Pacific, LLC
                   c/o: Colonies Crossroads, Inc.
                   Attn: Daniel Richards
                   3595-1 Inland Empire, Suite 1200
                   Ontario, CA 91764
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 32 of 35


                   The Price Reit, Inc.
                   3333 New Hyde Park Road, Suite 100
                   P.O. Box 5020
                   New Hyde Park, NY 11042-0020


                   The Price Reit, Inc.
                   P.O. Box 82565
                   Goleta, CA 93118-2565


                   The Realty Assoc. Fund X, L.P.
                   P.O. Box 748319
                   Los Angeles, CA 90074


                   The Realty Associates Fund X, L.P.
                   c/o: Davis Partners
                   458 West Arrow Highway, Suite B
                   San Dimas, CA 91773


                   Time Warner Cable
                   P.O. Box 101366
                   Pasadena, CA 91189-0005


                   Tmi Products, Inc.
                   1493 Bentley Drive
                   Corona, CA 92879


                   Toyota Ind. Commercial Finance
                   P.O. Box 660926
                   Dallas, TX 75266


                   Transamerica Retirement Svs.
                   8488 Shepherd Farm Drive
                   West Chester, OH 45069
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 33 of 35


                   Trax Sales, Inc.
                   6830 Eldridge Pkwy #302
                   Houston, TX 77041


                   Tropic Isle Apartments
                   P.O. Box 3188
                   Torrance, CA 90510-3188


                   Tropic Isle Apartments
                   P.O. Box 3188
                   Torrance, CA 90510


                   Uline
                   P.O. Box 88741
                   Chicago, IL 60680-1741


                   UPS
                   P.O. Box 894820
                   Los Angeles, CA 90189


                   UPS
                   P.O. Box 650690
                   Dallas, TX 75265


                   US Airways/Aadvantage Aviator
                   Card Services
                   P.O. Box 13337
                   Philadelphia, PA 19101-3337


                   Us Bank
                   P.O. Box 790408
                   Saint Louis, MO 63179-0408
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 34 of 35


                   Verizon Wireless
                   P.O. Box 660108
                   Dallas, TX 75266-0108


                   VNF Properties, Llc
                   P.O. Box 1299
                   El Toro, CA 92609-1299


                   VNF Properties, LLC
                   22541 Aspan Street, Suite H
                   Lake Forest, CA 92630


                   Wessman Holdings, LLC
                   dba: Canyon Plaza North, LLC
                   555 South Sunrise, #200
                   Palm Springs, CA 92264


                   Wessman Holdings, LLC
                   c/o: Spinello Property Management
                   P.O. Box 1419
                   Cathedral City, CA 92235


                   Western Exterminator Company
                   P.O. Box 16350
                   Reading, PA 19612


                   Wirz And Co. Printing, Inc.
                   P.O. Box 95
                   Colton, CA 92324-0095


                   Wri Alliance Riley Venture
                   P.O. Box 301074
                   Dallas, TX 75303
Case 6:19-bk-13381-SC   Doc 1 Filed 04/22/19 Entered 04/22/19 16:11:29   Desc
                        Main Document    Page 35 of 35


                   WRI Alliance Riley Venture
                   P.O. Box 924133
                   Houston, TX 77292-4133


                   WRI Alliance Riley Venture
                   Weingarten Realty
                   2600 Citadel Plaza Drive, Suite 125
                   Houston, TX 77008


                   WRI Jess Ranch, LLC
                   P.O. Box 301074
                   Dallas, TX 75303
